Citation Nr: 1638661	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for acne, also claimed as a skin condition with scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Nashville, Tennessee VA Regional Office (RO), which denied the claim for service connection for acne.

In November 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

This matter was remanded by the Board in April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2014 VA examination, the examiner opined that the Veteran's preexisting acne condition was not aggravated beyond its natural progression by his service.  The examiner stated that the Veteran was noted to have severe acne on admission to military service with scarring noted on his back, shoulders and chest with some active disease.  The Veteran then had treatment for acne flares while on active duty while out in the field in heat or when sweating.  His discharge exam reported acne scars with no active disease noted with the notation "healed acne vulgaris."  A different post-service examination for entry into the reserves also noted healed mild acne.  Therefore, the examiner opined that the acne was not aggravated beyond its natural progression while on active duty and in fact his treatment over the years while on active duty with antibiotics and other medications appears to have healed the active acne that was noted when he was admitted to active duty.

In August 2014, the Veteran submitted a lay statement with additional argument.  The Veteran stated that going into the fields, field packs, exposure to heat, sweating, and at times lack of bathing worsened his acne.  He stated the chemicals used in laundry also worsened the acne.  He stated that any benefit from the medications provided for him was short term and his acne continued to worsen.

In December 2014, a skin diseases disability benefits questionnaire was submitted which stated that the Veteran suffered acne in the military which worsened and led to scarring.

In light of the conflicting evidence of record so stated, the Board finds an additional VA examiner's clarifying opinion required to consider the Veteran's lay statements and the December 2014 medical opinion.  

The Board particularly requests an opinion on the Veteran's scars, as to if aggravation of the acne during service led to permanent scarring.  

Furthermore, again to provide clarification, the examiner will be asked to give an opinion under the standard of clear and convincing evidence, as opposed to the preponderance of the evidence standard.  As stated by the April 2014 Board remand, the acne was noted on the entrance examination.  Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2015).  For Veterans who served during a period of war or after December 31, 1946, as here, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b).  

Finally, new, relevant evidence has been submitted since the most recent September 2014 supplemental statement of the case (SSOC).  As such, the RO/AOJ must consider all new evidence submitted since this latest SSOC and readjudicate the claim before it is returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to the examiner.  The examiner should indicate that he/she reviewed the file in conjunction with the examination.  In-person examination of the Veteran is not required and is at the examiner's discretion.  The examiner is asked to provide the following opinions:

(a)  Is there clear and unmistakable evidence that the pre-existing acne did not undergo an increase in the underlying pathology during service?

(b)  Was such increase clearly and unmistakably due to the natural progress of the acne condition?

(c)  Please consider the Veteran's statements that going into the fields, field packs, exposure to heat, sweating, and at times lack of bathing worsened his acne.  He also stated the chemicals used in laundry also worsened the acne, any benefit from the medications provided for him was short term and his acne continued to worsen.

(d)  Please consider the contention that the Veteran suffers permanent scars from his acne which was aggravated during service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the aggravation of his disorder and the continuity of symptomatology.  A rationale must be provided for all rendered opinions.

2.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

